Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b)(3).  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Exemplary Claims in Present Application No.16/362074
Conflicting claims USPN 10,291,068
1. A wireless power transmitter which performs communication with one or more wireless power receivers, the wireless power transmitter comprising: 
a power converter including at least one coil configured to convert current into magnetic field; and 

wherein the frame includes a sync pattern and a plurality of slots which have different slot numbers respectively, 
wherein the sync pattern indicates a first slot as allocated to the wireless power receiver, 
wherein the power transmission controller receives a first packet from the wireless power receiver in the first slot having a first slot number, and receives a second packet from the wireless power receiver in a second slot having a second slot number, and
wherein the second packet includes an information field indicating the first slot number.

a power converter including at least one coil configured to convert current into magnetic field; and 

wherein the frame includes a plurality of slots which have different slot numbers respectively, wherein the power transmission controller receives a first packet from the wireless power receiver in a first slot having a first slot number, and receives a second packet from wireless power receiver in a second slot having a second slot number, and 
wherein the second packet includes an information field indicating the first slot number.

transmitting power to a wireless power receiver in a wireless manner; and 
communicating with the wireless power receiver based on a frame, the frame including a sync pattern and a plurality of slots which have different slot numbers respectively, 
wherein the sync pattern indicates a first slot as allocated to the wireless power receiver

receiving a first packet from the wireless power receiver in a first slot having a first slot number; and 
receiving a second packet from wireless power receiver in a second slot having a second slot number, the second packet including an information field indicating the first slot number.

transmitting power to a wireless power receiver in a wireless manner; and 
communicating with the wireless power receiver based on a frame, the frame including a plurality of slots which have different slot numbers respectively, 
wherein the communicating includes: 


a power receiving part comprising at least one coil to convert magnetic field into current; and 
a power reception controller that communicates with the wireless power transmitter based on a frame, the frame including a sync pattern and a plurality of slots which have different slot numbers respectively, 
wherein the sync pattern indicates a first slot as allocated to the wireless power receiver, 
wherein the power reception controller is configured to transmit a first packet to the wireless power transmitter in the first slot having a first slot number, 
wherein the power reception controller is configured to transmit a second packet to the wireless power transmitter in a second slot having a second slot number, and 


a power receiving part comprising at least one coil to convert magnetic field into current; and 
a power reception controller that communicates with the wireless power transmitter based on a frame, the frame including a plurality of slots which have different slot numbers respectively,
wherein the power reception controller transmits a first packet to the wireless power transmitter in a first slot having a first slot number, and transmits a second packet to the wireless power transmitter in a second slot having a second slot number, and
wherein the second packet includes an information field indicating the first slot number.
16. A method of controlling a wireless power receiver performing communication with a wireless power transmitter, the method comprising: 
receiving power from the wireless power transmitter in a wireless manner; and 
communicating with the wireless power transmitter based on a frame, the frame including a sync pattern and a plurality of slots have different slot numbers respectively, 
wherein the sync pattern indicates a first slot as allocated to the wireless power receiver, wherein the communicating includes: 
transmitting a first packet to the wireless power transmitter in the first slot having a first slot number; and 
transmitting a second packet to the wireless power transmitter in a second slot having a second slot number, the second packet including an information field indicating the first slot number.
14. A method of controlling a wireless power receiver performing communication with a wireless power transmitter, the method comprising: 
receiving power from the wireless power transmitter in a wireless manner; and
communicating with the wireless power transmitter based on a frame, the frame including a plurality of slots which have different slot numbers respectively, 
wherein the communicating includes: 
transmitting a first packet to the wireless power transmitter in a first slot having a first slot number; and 
transmitting a second packet to the wireless power transmitter in a second slot having a second slot number, the second packet including an information field indicating the first slot number.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,291,068 hereinafter Park, in view of  Warner et al. (US 2011/0176464). Since claim 1 of patent teaches all claim limitation of claim 1 current of application except the frame includes a sync pattern and wherein the sync pattern indicates a first slot as allocated to the wireless power receiver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Warner into the wireless power transmitter of Park in order to increasing a transmit power.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,291,068 hereinafter Park, in view of  Warner et al. (US 2011/0176464). Since claim 7 of patent teaches all claim limitation of claim 6 current of application except the frame including a sync pattern and wherein the sync pattern indicates a first slot as allocated to the wireless power receiver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Warner into the wireless power transmitter of Park in order to increasing a transmit power.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10,291,068 hereinafter Park, in view of  Warner et al. (US 2011/0176464). Since claim 12 of patent teaches all claim limitation of claim 11 current of application except the frame including a sync pattern and wherein the sync pattern indicates a first slot as allocated to the wireless power receiver. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Warner into the wireless power transmitter of Park in order to increasing a transmit power.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,291,068 hereinafter Park, in view of  Warner et al. (US 2011/0176464). Since claim 14 of patent teaches all claim limitation of claim 16 current of application except the frame including a sync pattern and wherein the sync pattern indicates a first slot as allocated to the wireless power receiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Warner into the wireless power transmitter of Park in order to increasing a transmit power.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836